Citation Nr: 1609297	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-00 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, claimed as numbness and tingling in the legs. 

2. Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to an initial disability rating higher than 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to an initial compensable disability rating for left ankle sprain with degenerative joint disease (DJD).

5.  Entitlement to an initial rating higher than 10 percent for right knee patellofemoral syndrome and DJD, to include whether a separate rating is warranted for instability.

6.  Entitlement to an initial compensable rating for right ankle strain and DJD.
 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2011 ratings decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The RO in Denver, Colorado has jurisdiction of this case.

In an October 2010 rating decision, the RO granted service connection for a left knee disability and a left ankle disability; such awards represent a complete grant of the benefits sought.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In March 2015, the Board granted service connection for lumbar spine disability, right knee disability, right ankle disability, and tinnitus.  Also, the Board remanded the service connection claims for a bilateral leg disability and bilateral hearing loss, for further development, as well as for the issuance of a statement of the case (SOC) for the increased rating claims for left knee and left ankle disabilities.
In an April 2015 rating decision, the Appeals Management Center (AMC) implemented the service connection awards granted by the Board in the prior month as follows:  lumbar degenerative disc disease and spondylosis (10 Percent); right knee patellofemoral syndrome and DJD (10 percent); bilateral tinnitus (10 percent); and right ankle strain and DJD (noncompensable), all effective August 25, 2008.

As discussed in further detail below, all of the increased rating issues listed on the title page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral lower extremities did not have its clinical onset in service or is otherwise related to active duty; peripheral neuropathy was not exhibited within the first post-service year and symptoms of peripheral neuropathy have not been continuous since service separation.

2.  The Veteran was exposed to loud noise during service, but is not shown to be currently diagnosed with a bilateral hearing loss disability for VA disability compensation purposes.
 

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for peripheral neuropathy of the bilateral lower extremities are not met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters 

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a claim, including the disability rating and effective date elements. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

RO letters sent to the Veteran in April 2009, May 2009, and March 2011 collectively explained the evidence necessary to substantiate the claims and VA and the Veteran's responsibilities.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has therefore received all required notice concerning his claims.

With regard to the duty to assist, the claims file contains the service treatment records (STRs), VA and private treatment records and examination reports, a hearing transcript, and lay statements in support of the claim.  In addition, the Veteran was afforded several VA examinations, most recently in September 2015, to address the medical questions raised in this case.  The Board finds that the September 2015 VA examinations are adequate to decide the case, as will be discussed below.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 -106 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the Board hearing via videoconference was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative has asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claims because the submissions and statements speak to whether the Veteran has a current bilateral hearing loss disability and a bilateral leg disability and if so, whether those disability are related to his service or a service-connected disability.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir., 2004).  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).   In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Relevant here, the claimed diagnoses of peripheral neuropathy and sensorineural hearing loss (organic disease of the nervous system) are considered chronic diseases as listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  See Walker, supra. 

In addition, certain chronic disabilities, such as peripheral neuropathy and sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439   (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  .

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Bilateral Leg Claim

The Veteran seeks service connection for a bilateral leg disability productive of numbness and tingling sensations.
There is evidence of a current disability.  The Veteran's medical evidence confirms a current diagnosis of peripheral neuropathy of the right and left legs with bilateral pedal edema, as shown on a September 2015 VA examination report.  

However, his STRS show no complaints, treatment, or diagnosis of peripheral neuropathy of the lower extremities or indicative symptoms.  On his May 1986 Report of Medical Examination conducted upon service separation, clinical evaluation of the neurologic system was normal and no diagnosis of peripheral neuropathy is shown.

Moreover, the Board considered service connection for peripheral neuropathy of the lower extremities based on continuity of symptomatology since service separation in 1986 because it is considered a chronic disease pursuant to 38 C.F.R. § 3.309(a). However, as noted, the service separation examination report does not reflect any complaints suggestive of peripheral neuropathy and no diagnoses of peripheral neuropathy.  The Veteran, himself, has not alleged continuity of peripheral neuropathy symptomatology since service.  The first indication in the record of bilateral leg neurologic symptoms appears to be in 2005 (see September 2015 VA examination report noting the Veteran's neuropathy onset 10 years prior).  To the extent that such history was based on the Veteran's statements, the Board notes that the Veteran, as a layperson, is competent to report his observable symptoms in his legs and the Board has no reason to doubt the credibility of the Veteran's assertion as to onset of symptoms.  At any rate, even considering the first onset of symptoms in 2005, the claim based on continuity of symptoms still fails, as symptoms are not shown until 10 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Thus, the evidence weighs against a finding of continuity of symptomatology since service.  Service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is therefore not warranted.

Moreover, the evidence does not demonstrate that peripheral neuropathy of either the lower extremity manifested to a compensable degree within one year of service separation.  There are no symptoms of peripheral neuropathy during the first post-service year, and no diagnosis or findings of peripheral neuropathy of any severity during the one year post-service presumptive period.  Therefore, service connection for peripheral neuropathy may not be presumed as having been incurred in service pursuant to 38 C.F.R. §§ 3.307, 3.309(a).  

There is also no probative evidence of record establishing a relationship between the Veteran's peripheral neuropathy of the lower extremities and his period of active service or a service-connected disability.  Following review of the claims file and examination of the Veteran in September 2015, the VA medical examiner determined that the Veteran's peripheral neuropathy is not due to, the result of or aggravated beyond normal progression by his service or any service-connected condition.  In so finding, the examiner noted the absence of neuropathy in the Veteran's STRs and the multi-year gap between service and first symptoms/diagnosis.  The examiner also explained that neuropathy is a disease process of the distal nerves caused by toxin exposures (ETOH for example), vitamin deficiencies, or genetics.  The examiner also added that the lumbosacral spine affects nerves as they exit the spine proximally, while peripheral neuropathy affects the distal nerves and therefore have very different clinical patterns and distribution.  With regard to the Veteran's mild bilateral pedal edema, which was also noted to have an onset in approximately 2005, the examiner clarified that such condition is associated with the peripheral neuropathy, and not service or a service-connected disability.

The Board finds the September 2015 VA opinion highly probative.  In arriving at the opinion that the peripheral neuropathy with associated pedal edema is less likely caused or aggravated by service or a service-connected disability, the examiner examined the Veteran, had the benefit of reviewing the entire claims file, and presented a clear rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As noted, the Veteran, as a layperson, is competent to report his observable symptoms.  However, the question of whether his current peripheral neuropathy is related to his service or a service-connected disability is a complex medical question, not capable of lay observation.  Because the evidence does not indicate that the Veteran has the appropriate medical training, experience, or expertise, he is not competent to comment on the etiology of his current peripheral neuropathy of the lower extremities, to include relating it to service or a service-connected disability.  The competent medical evidence outweighs the Veteran's unsubstantiated lay reports regarding etiology.

As the Veteran has not presented competent evidence showing that his peripheral neuropathy in the legs is related to service or a service-connected disability, the claim must be denied.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).   

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2015). Service connection for peripheral neuropathy of the bilateral lower extremities with associated pedal edema will therefore be denied.

B.  Bilateral Hearing Loss Claim

The Veteran seeks service connection for bilateral hearing loss, which he attributes to excessive noise exposure during active service.  

Impaired hearing will be considered a "disability" for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a pure tone audiometry test.  See 38 C.F.R. § 4.85(a).
In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from zero to 20 decibels (dB), with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In this case, exposure to loud noise during service is conceded as the record shows that the Veteran was exposed to potentially hazardous noise levels through his MOS duties as a Security Specialist while in service (MP), in addition to exposure to jet, gun, and aircraft noise while working on the flight line.  Indeed, service connection is currently in effect for tinnitus as secondary to in-service loud noise exposure.

However, the Board notes that the most fundamental requirement for any claim for service connection, including on both a direct and presumptive basis, is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran in this case submitted a February 2011 private audiology treatment record showing a diagnosis of mild sensory hearing loss with a conductive component at 500 Hertz (Hz) and 1 KHz, with an attached audiogram in graphical form.  Although the Board is permitted to interpret the graphical representations contained in audiograms into numerical results (see Kelly v. Brown, 7 Vet. App. 471 (1995)), the Board finds the copy difficult to interpret.  Therefore, the Board finds the 2011 private audiology record inadequate to decide the claim and ultimately of no probative value with regard to assessing the existence of a current hearing loss disability for VA purposes.

In August 2011, the Veteran was provided a VA audiology examination for compensation purposes.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
20
LEFT
25
20
25
25
20

Speech recognition score was 96 percent, bilaterally.  Diagnosis was normal hearing, bilaterally.  The examiner added that no significant shifts in thresholds were noted in the Veteran's STRs when comparing his induction and separation hearing evaluations.

In April 2013, the Veteran was provided an additional VA audiology examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
20
15
15
20
25

Speech recognition score was 96 percent, bilaterally.  Diagnosis was normal hearing, bilaterally.  The examiner opined that it is less likely than not that claimed hearing loss is related to service.  See also, June 2013 VA addendum.

Pursuant to the Board's March 2015 remand, an additional VA audiology examination was provided to the Veteran in September 2015.  Pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
20
20
20
15
20

Speech recognition score was 100 percent, bilaterally.   Diagnosis was normal hearing, bilaterally.  The VA examiner stated that a threshold shift did not occur in service and thus no hearing injury occurred in service. 

As reflected above, the results of the VA audiology examinations conducted in August 2011, April 2013, and September 2015 do not demonstrate that the Veteran has a hearing loss disability in either ear that meets the VA standards under 38 C.F.R. § 3.385 (2015). 

The Veteran, as a lay person, is competent to report observable symptom of hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as layperson, the Veteran is not competent to comment on the degree to which the Veteran's hearing has decreased because such is a complex medical question, not capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

As the Veteran does not meet the threshold element of his service connection by presenting competent evidence of a bilateral hearing loss disability, the claim must be denied.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

The Board recognizes that the VA medical examiners referred to above also addressed the absence of a hearing "injury" in service and provided unfavorable etiology opinions.  Nonetheless, because the threshold element of a current disability has not been met, it is unnecessary for the Board to address the remaining elements of his service connection claim.  In the absence of a current ratable, bilateral hearing loss disability pursuant to § 3.385, the claim will be denied. 



ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities with associated pedal edema, to include as secondary to service-connected disability, is denied.  

Service connection for a bilateral hearing loss disability is denied.


REMAND

In the March 2015 remand, the Board requested that the AOJ issue a SOC with regard to the issues of entitlement to an initial disability rating higher than 10 percent for left knee patellofemoral syndrome and entitlement to an initial compensable disability rating for left ankle sprain with DJD.  See Manlincon, supra.  In response, the AMC issued a November 2015 memorandum referring the left knee and left ankle issues to the RO for the issuance of a SOC as the remanded issues were characterized as "non-AMC issues".  However, no RO action has since occurred.  A remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

There are additional issues that must also be remanded for the issuance of a SOC.  As indicated, the Board, in its March 2015 decision, granted service connection for lumbar spine disability, right knee disability, tinnitus, and right knee disability.  Those awards represent a complete grant of the benefits sought and the issues are no longer in appellate status.  However, after the RO implemented these service connection awards and assigned their respective disability ratings in the April 2015 rating decision, the Veteran filed a notice of disagreement (NOD) in May 2015 as to the ratings assigned for his service-connected right ankle and right knee disabilities.  The Veteran's NOD initiates the appeal process (see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995)) with respect to these issues, and review of the record does not show that a SOC has yet been issued.  Remand is therefore required so that he may be issued a SOC with respect to these issues as well.  See Manlincon, supra. .


Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC, and notify the Veteran of his appellate rights, with respect to the issues of: 

a). Entitlement to an initial disability rating higher than 10 percent for left knee patellofemoral syndrome; 

b).  Entitlement to an initial compensable disability rating for left ankle sprain with DJD;

c).  Entitlement to an initial rating higher than 10 percent for right knee patellofemoral syndrome and DJD, to include whether a separate rating is warranted for instability; and

d).  Entitlement to an initial compensable rating right ankle strain and DJD.

Notify him of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  If he does perfect and pursue such an appeal, this VLJ has already conducted a hearing on some of these matters and so it should be directed to him.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


